Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00784-CV

                         KARGES-FAULCONBRIDGE, INC.,
                                  Appellant

                                            v.

                        Keath GARRISON and Kassie Garrison,
                                    Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CI00853
                        Honorable Laura Salinas, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of this appeal assessed against appellant Karges-Faulconbridge, Inc.

      SIGNED December 11, 2019.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice